DISMISS; Opinion Filed August 6, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00476-CV

         IN THE GUARDIANSHIP OF E.F.L., AN INCAPACITATED PERSON

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-1586-2

                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                  Opinion by Justice Stoddart
       This is an appeal in a guardianship proceeding involving E.F.L., the ward. Appellant

Beverly Kennedy is E.F.L.’s daughter. She challenges two orders from the probate court, both of

which the probate court set aside in favor of a final order. Concluding the appeal presents

nothing for our review, we dismiss the appeal.

       On January 16, 2014, the probate court signed an order naming Kennedy as guardian of

E.F.L.’s person, and Tammy Martinez, E.F.L.’s granddaughter, as guardian of the estate. Nearly

one month later, on February 12, 2014, the probate court signed a second order, which set aside

the guardian appointments and appointed new guardians of both the person and estate. In

separate motions, Kennedy and Martinez each contested the February 12 order. The motions

were considered at a hearing on March 18, 2014, during which the court indicated that it was

“inclined to grant in all respects, and to, you know, send us back to a situation where Ms.

Kennedy is the guardian of the person and where Ms. Martinez serves as the guardian of the
estate.” However, in its March 25 written order memorializing the March 18 hearing, the court

set aside the February 12 order without reinstating Kennedy or Martinez as guardians. Two days

later, on March 27, 2014, the probate court signed a new order removing Kennedy as guardian of

E.F.L.’s person and appointing Martinez in her place.

          Kennedy filed this appeal challenging the January 16 order and March 18 verbal, in-court

pronouncement. However, Kennedy does not appeal the February 12 order that set aside the

January order. An order setting aside a previous order returns the parties to the positions they

occupied before the initial order was entered and leaves the case as if no order had been entered.

See Curry v. Bank of Am., N.A., 232 S.W.3d 345, 351 (Tex. App.—Dallas 2007, pet. denied)

(citing P.V. Int’l Corp. v. Turner, 700 S.W.2d 21, 22 (Tex. App.—Dallas 1985, no writ)).

Because the probate court set aside the January 16, 2014 order and that decision is not

challenged on appeal, there is nothing for us to consider with respect to the January 16 order.

          Kennedy further asserts that on March 18, the probate court verbally reinstated the

January 16 order, again naming her as the guardian of E.F.L.’s person. Even if we assume the

probate court intended to and properly did reinstate the January 16 order, the March 18

pronouncement subsequently was set aside, at least as to Kennedy, by the March 27, 2014 order.

Kennedy does not challenge the March 27 order. Her complaint presents nothing for us to

review.

          We dismiss this appeal.




                                                      /Craig Stoddart/
140476F.P05                                           CRAIG STODDART
                                                      JUSTICE



                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE GUARDIANSHIP OF E.F.L., AN                   On Appeal from the Probate Court No. 2,
INCAPACITATED PERSON                                Dallas County, Texas
                                                    Trial Court Cause No. PR-13-1586-2.
No. 05-14-00476-CV                                  Opinion delivered by Justice Stoddart.
                                                    Chief Justice Wright and Justice Brown
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that all parties bear their own costs of this appeal.


Judgment entered this 6th day of August, 2015.




                                              –3–